                        UNITED STATES DISTRICT COURT
                           DISTRICT OF NEW JERSEY
_________________________________________
DRITAN DUKA,                              :
                                          :
            Petitioner,                   :   Civ. No. 13-3664 (RBK)
                                          :
      v.                                  :
                                          :
UNITED STATES OF AMERICA,                 :   MEMORANDUM AND ORDER
                                          :
            Respondent.                   :
_________________________________________ :

        Presently pending before this Court is a motion to withdraw counsel (ECF 85) filed by

petitioner Dritan Duka. On December 19, 2019, new counsel, Stephen Downs, entered a notice

of appearance to represent petitioner. (See ECF 90). Accordingly, petitioner’s motion to

withdraw Chad Edgar as counsel will be granted.

        Petitioner’s new counsel has filed a request for an extension of time until the end of

January to file a supplemental memorandum. (See ECF 91). Petitioner’s notes that the

government does not contest the extension request. (See ECF 92). Good cause being shown, the

extension request will be granted. In petitioner’s supplemental memorandum, new counsel shall

also specifically address whether he continues to seek to proceed with his motion to amend that

was filed pro se. (See ECF 86).

        Accordingly, IT IS this 20th day of December, 2019,

        ORDERED that petitioner’s motion to withdraw Chad Edgar as his counsel (ECF 85) is

granted; and it is further

        ORDERED that petitioner’s request for an extension of time to file a supplemental

memorandum (ECF 91 & 92) is granted; petitioner shall file his supplemental memorandum on

or before January 31, 2020; petitioner’s supplemental memorandum shall expressly address
whether petitioner continues to seek to proceed with his motion to amend (see ECF 86); and it is

further

          ORDERED that respondent shall file a response to petitioner’s supplemental

memorandum on or before March 31, 2020; and it is further

          ORDERED that petitioner may file a reply on or before April 30, 2020.



                                                            _s/Robert B. Kugler_
                                                            ROBERT B. KUGLER
                                                            United States District Judge




                                                 2
